DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-7, 9 in the reply filed on 8/10/22 is acknowledged.
Claim 8 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/22/21.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5, 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 8 of copending Application No. 16941897. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1, 5 of 16941897 recite the limitations of claim 1-3, 5, 6 the heating section being the 2nd member and the first member being the insulating portion.
Claims 1, 5 of 16941897 recite the limitations of claim 4 as the claims have the heating and insulative sections it is not clear how the apparatus would be different than that claimed by applicant, see MPEP 2113 II.
Claims 1, 5, 8 of 16941897 recite the limitations of claim 9 the heating section being the 2nd member and the first member being the insulating portion.
Claims 1-6, 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 10 of copending Application No. 17331754. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1, 4 of 17331754 recite the limitations of claim 1-3, 5, 6 the heating section being the 2nd member and the first member being the insulating portion.
Claims 1, 4 of 17331754 recite the limitations of claim 4 as the claims have the heating and insulative sections it is not clear how the apparatus would be different than that claimed by applicant, see MPEP 2113 II.
Claims 1, 4, 10 of 17331754 recite the limitations of claim 9 the heating section being the 2nd member and the first member being the insulating portion.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5,6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The clause requiring reduction of a difference of thermal conductivity between first and 2nd regions and the relative size of the area of the first when the material is a crystalline resin as compared to an amorphous resin. As the range is only defined by relation to a hypothetical alternative apparatus ie the case when a different material is used, the claim makes reference to an object that is variable and is thus relative terminology, see MPEP 2173.05(b) II. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lieberwirth (US 6146575).
As to claims 1 and 9, Lieberwirth teaches a 3d shaping apparatus [Abstract] plasticizing apparatus plasticizing a material, and a nozzle (3) discharging the molten material supplied from the plasticizing apparatus toward a stage (11) [Fig 1, 0062, 0063] the plasticizing apparatus comprising: a drive motor [Abstract, 0041]; a screw rotated by the drive motor and having a groove forming surface in which a groove is formed (the divit in between the threads of the screw) [0060, Fig 2]; and a barrel having a facing surface that faces the groove forming surface and provided with a heater (10) [0077] and a communication hole [Fig 2], wherein the barrel includes a first member (6) [0073], and a second member (2) having thermal conductivity different from that of the first member [0035, 0038, 0055, 0056], and the second member is provided closer to the communication hole than the first member [0072].  
As to claim 2, Lieberwirth teaches the thermal conductivity of the first member is lower than the thermal conductivity of the second member [0037, 0038, 0055, 0056].  
As to claim 3, Lieberwirth teaches the first member (6) and the second member (2) have a shape surrounding the communication hole [Fig 2].  
As to claim 4, Lieberwirth teaches least one of the first member and the second member is formed by subjecting the facing surface to a surface treatment [Fig 2]. The instant application states that surface treatment includes cutting a member and then placing the other member into the cut formed see [0045, 0046 of instant application]. Thus, as Lieberwirth has a section wherein (2 the second member) overlaps onto a groove in (6 the first member), this section could have been formed by cutting out a portion of the surface of (6), thus it would be identical to being created by surface treatment  
As to claim 5, Lieberwith teaches the different conductivities as explained above and thus would demonstrate the same difference in conductivity between the two.
The apparatus appears capable of demonstrating this criteria to the extent the examiner is able to ascertain. 
As to claim 6, Lieberwith teaches area of the first member as viewed from a direction of a rotation axis of the drive motor [Fig 2].
The apparatus appears capable of demonstrating this criteria to the extent the examiner is able to ascertain.  
Claims 1-3, 5, 6, 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe (US 2019/0358903).
As to claims 1 and 9, Watanabe teaches a 3d shaping apparatus [Abstract] plasticizing apparatus plasticizing a material, and a nozzle (61) discharging the molten material supplied from the plasticizing apparatus toward a stage (81) [Fig 1, 0032] the plasticizing apparatus comprising: a drive motor (32) [0024 Fig 1]; a screw (40) rotated by the drive motor and having a groove forming surface in which a groove is formed  [0025, Fig 1]; and a barrel (50) having a facing surface that faces the groove forming surface and provided with a heater (10) [0077] and a communication hole (56), wherein the barrel includes a first member (58, resistive heater)  [0029], and a second member (50) having thermal conductivity different from that of the first member [0029], and the second member is provided closer to the communication hole than the first member [Fig 1].  
As to claim 2, Watanabe teaches the thermal conductivity of the first member is lower than the thermal conductivity of the second member as 50 transfers heat from the heater to the material and the heater is likely a resistive heater, the heater would be made of a less conductive material than 50 [0029, Fig 1].  
As to claim 3, Lieberwirth teaches the first member and the second member  have a shape surrounding the communication hole [Fig 1].  
As to claim 5, Lieberwith teaches the different conductivities as explained above and thus would demonstrate the same difference in conductivity between the two.
The apparatus appears capable of demonstrating this criteria to the extent the examiner is able to ascertain. 
As to claim 6, Lieberwith teaches area of the first member is smaller as viewed from a direction of a rotation axis of the drive motor [Fig 1].
The apparatus appears capable of demonstrating this criteria to the extent the examiner is able to ascertain.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over by Lieberwirth (US 6146575) in view of Watanabe (US 2019/0358903).
As to claim 7, Lieberwirth does not explicitly state a surface roughness of an inner surface of the groove is larger in an outer peripheral portion of the screw than in a central portion of the screw.  
Watanabe teaches a plasticizing device wherein the surface within the groove is roughened to form recessed surfaces [Fig 9, 0054, 0055, 0058] the recessed portions are concentrated on the outside portions of the disc instead of the central portion near the outlet in order to allow for the transfer of the rotation of the screw. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Lieberwirth and had a surface roughness of an inner surface of the groove is larger in an outer peripheral portion of the screw than in a central portion of the screw, as suggested by Watanabe, as this had proven to impart adequate conveying motion.  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US 2019/0358903).
As to claim 7, Lieberwirth does not explicitly state a surface roughness of an inner surface of the groove is larger in an outer peripheral portion of the screw than in a central portion of the screw.  
Watanabe teaches a plasticizing device wherein the surface within the groove is roughened to form recessed surfaces more efficiently[Fig 9, 0054, 0055, 0058] the recessed portions are concentrated on the outside portions of the disc instead of the central portion near the outlet in order to allow for the transfer of the rotation of the screw. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Lieberwirth and had a surface roughness of an inner surface of the groove is larger in an outer peripheral portion of the screw than in a central portion of the screw, as suggested by Watanabe, as this had proven to impart adequate conveying motion and could be done more efficiently.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAND MELENDEZ whose telephone number is (571)270-0342. The examiner can normally be reached 9 AM- 6 PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARMAND MELENDEZ/Examiner, Art Unit 1742